Exhibit 10.1

MGM RESORTS INTERNATIONAL

RETIREMENT POLICY FOR SENIOR OFFICERS

ADOPTED: JANUARY 10, 2017



--------------------------------------------------------------------------------

MGM RESORTS INTERNATIONAL

RETIREMENT POLICY FOR SENIOR OFFICERS

1. Definitions

For purposes of the Retirement Policy for Senior Officers, the following terms
are defined as set forth below (unless the context clearly indicates otherwise):

 

Business Contacts    The names, addresses, contact information or any
information pertaining to any persons, advertisers, suppliers, vendors,
independent contractors, brokers, partners, employees, entities, patrons or
customers (excluding Company’s Trade Secrets, which are protected from
disclosure in accordance with Section 3.5 below) upon whom or which a
Participant: contacted or attempted to contact in any manner, directly or
indirectly, or which Company reasonably anticipated a Participant would contact
within six months of a Participant’s last day of employment at Company, or with
whom or which a Participant worked or attempted to work during Participant’s
employment by Company. Code    The Internal Revenue Code of 1986, as amended
from time to time. Committee    The MGM Resorts International Board of
Directors’ Compensation Committee or a subcommittee thereof, any successor
thereto or such other committee or subcommittee as may be designated by the MGM
Resorts International Board of Directors to administer the Policy. Company   
MGM Resorts International, and all of its subsidiary and affiliated entities
(collectively, the “Company Group”), together with all of their respective
officers, directors, joint venturers, members, shareholders, employees, ERISA
plans, attorneys and assigns. Competitor    Any person, corporation,
partnership, limited liability company or other entity which is either directly,
indirectly or through an affiliated company, engaged in or proposes to engage in
the development, ownership, operation or management of (i) gaming facilities;
(ii) convention or meeting facilities; or (iii) one or more hotels if any such
hotel is connected in any way, whether physically or by business association, to
a gaming establishment and, further, where Competitor’s activities are within a
150 mile radius of any location where any of the foregoing facilities, hotels,
or venues are, or are proposed to be, owned, operated, managed or developed by
the Company.

 

2



--------------------------------------------------------------------------------

Confidential Information    All Trade Secrets, Business Contacts, business
practices, business procedures, business processes, financial information,
contractual relationships, marketing practices and procedures, management
policies and procedures, and/or any other information of Company Group or
otherwise regarding Company Group’s operations and/or Trade Secrets or those of
any member of Company Group and all information maintained or entered on any
database, document or report set forth on Exhibit “A” or any other loyalty,
hotel, casino or other customer database or system, irrespective of whether such
information is used by Participant during Participant’s employment by Company.
Current Employment Agreement    The Participant’s employment agreement with the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) in effect as of the applicable date of determination, if any.
Disability    Disability shall have the definition given such term in the
Participant’s Current Employment Agreement. Early Retirement    Participant’s
voluntary retirement from all employment positions with the Employer (i) after
attaining the age of 55 with at least 20 years of service with the Company (as
determined by the Committee), (ii) upon not less than ninety (90) days advance
written notice to the Employer, and (iii) with the advance approval by the
Committee (such approval to be granted or denied in the Committee’s sole
discretion) that such retirement shall be considered a Retirement for purposes
of this Policy. Effective Date    January 1, 2017 Employer    As applicable, the
Company, the Subsidiaries, any Parent and any affiliated companies. Employer’s
Good Cause    Employer’s Good Cause shall have the definition given such term in
the Participant’s Current Employment Agreement. Normal Retirement    Unless
otherwise provided for in a Current Employment Agreement, Participant’s
voluntary retirement from all employment positions with the Employer (i) after
attaining the age of 60 with at least 15 years of service with the Company (as
determined by the Committee), and (ii) upon not less than ninety (90) days
advance written notice to the Employer. Parent    A parent corporation as
defined in Section 424(e) of the Code.

 

3



--------------------------------------------------------------------------------

Participant    A Senior Officer who meets the eligibility requirements of
Section 2.1. Policy    This MGM Resorts International Retirement Policy for
Senior Officers. Policy Benefits    The amounts and benefits payable or required
to be provided in accordance with Section 3.2 or 3.3 of this Policy, as
applicable. Restrictive Period    Restrictive Period shall have the definition
given such term in the Participant’s Current Employment Agreement. Retirement   
Unless otherwise provided for in a Current Employment Agreement, Participant’s
Early Retirement or Normal Retirement. Senior Officer    Any officer of the
Company that is classified as a Level 19 or above. Subsidiary    A subsidiary
corporation of the Company as defined in Section 424(f) of the Code or
corporation or other entity, whether domestic or foreign, direct or indirect, in
which the Company has or obtains a proprietary interest of more than fifty
percent (50%) by reason of stock ownership or otherwise. Trade Secrets    Are
defined in a manner consistent with the broadest interpretation of Nevada law.
Trade Secrets shall include, without limitation, Confidential Information,
formulas, inventions, patterns, compilations, vendor lists, customer lists,
contracts, business plans and practices, marketing plans and practices,
financial plans and practices, programs, devices, methods, know-hows, techniques
or processes, any of which derive economic value, present or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who may or could obtain any economic value from its disclosure
or use, including but not limited to the general public. Vesting Period    The
period from the date of a Participant’s termination of employment with the
Employer through the date that is the last possible vesting date of any of the
Participant’s equity awards outstanding as of the Participant’s date of
termination.

2. Eligibility

2.1. Participation. Each Senior Officer shall be a Participant subject to the
Policy effective as of the Effective Date and each other employee that becomes a
Senior Officer from time to time shall become a Participant subject to the
Policy effective as of the date they become a Senior Officer.

 

4



--------------------------------------------------------------------------------

2.2. Duration of Participation. A Participant shall cease to be a Participant
subject to the Policy if (i) the Participant terminates employment with the
Employer under circumstances not entitling him or her to Policy Benefits or
(ii) the Committee determines that Participant shall cease to be subject to the
Policy. In the event that a Participant is removed from the Policy pursuant to
the preceding sentence, the Company shall, effective as of the date of such
removal, amend the terms of any equity award or other agreement between the
Company and such Participant, to the minimum extent necessary, to avoid the
imposition of any additional taxes and/or penalties under Section 409A of the
Code on such Participant as a result of such removal.

3. Policy Benefits

3.1. Right to Policy Benefits. A Participant shall be entitled to receive from
the Employer the Policy Benefits as provided in Section 3.2 or 3.3, as
applicable, if the Participant’s employment with the Employer is terminated as a
result of Participant’s Retirement or Participant’s death or Disability.
Termination of employment shall have the same meaning as “separation from
service” within the meaning of Treasury Regulation § 1.409A-1(h).
Notwithstanding anything herein to the contrary, a Participant shall not be
entitled to receive any Policy Benefits in the event of a Participant’s
termination of employment with the Employer by action of the Employer with
Employer’s Good Cause. In addition, notwithstanding anything herein to the
contrary, equity awards granted to a Participant within 6 months prior to the
Participant’s date of termination shall not be eligible for continued or
additional vesting pursuant to Section 3.3 hereof.

3.2. Death/Disability Benefits. If a Participant’s employment is terminated as a
result of the Participant’s death or Disability, then, notwithstanding anything
to the contrary in the Company’s 2005 Omnibus Incentive Plan, or any successor
thereto under which equity awards are granted, or the applicable award
agreements with respect to any such equity awards, the Participant’s outstanding
equity awards shall accelerate and vest in full with respect to any time-based
vesting conditions as of the date of termination, and with respect to any stock
appreciation rights or stock options, the Participant may exercise such awards
until the expiration of the maximum term of the award. For the avoidance of
doubt, any performance criteria or performance requirements under outstanding
equity awards that have not been satisfied or are not deemed to have been
satisfied under the terms of such equity awards shall continue to apply in
accordance with their existing terms.

3.3. Retirement Benefits. If a Participant’s employment is terminated as a
result of the Participant’s Retirement, and if the Participant executes the
general release of claims described in Section 3.4 within 21 days following the
date of termination, then, contingent upon the expiration of any revocation
period provided in such release and subject to Section 3.5, then,
notwithstanding anything to the contrary in the Company’s 2005 Omnibus Incentive
Plan, or any successor thereto under which equity awards are granted, or the
applicable award agreements with respect to any such equity awards (unless such
award agreement provides for greater benefits than this Policy upon voluntary
resignation, in which case the award agreement shall control), a pro-rata
portion (as determined in accordance with this Section 3.3) of the Participant’s
outstanding equity awards that were granted on or after January 1, 2017, if any,
shall remain outstanding and continue to vest in accordance with their existing
terms, and with respect to any stock appreciation rights or stock options that
were granted on or after January 1,

 

5



--------------------------------------------------------------------------------

2017, the Participant may exercise such awards (as and when such awards become
vested) until the expiration of the maximum term of the award, if earlier. For
the avoidance of doubt, any portion of a Participant’s outstanding equity awards
that is unvested as of the Participant’s date of termination not eligible for
continued vesting pursuant to this Section 3.3 shall terminate as a result of
the Participant’s termination of employment in accordance with the existing
terms of such awards.

The pro-rata portion of a Participant’s outstanding equity awards eligible for
continued vesting under this Section 3.3 shall be determined as follows:

(i) for awards subject to time-based vesting conditions, the pro-rata portion
eligible for continued vesting under this Section 3.3 shall equal the total
number of shares subject to an equity award multiplied by a fraction, the
numerator of which is the number of months the Participant was employed during
the vesting period for the award and the denominator of which is the total
number of months in such vesting period, reduced by the number of shares that
vested prior to the Participant’s termination of employment; and

(ii) for awards subject solely to performance-based vesting criteria, the
pro-rata portion eligible for continued vesting under this Section 3.3 shall
equal the total number of shares subject to an equity award multiplied by a
fraction, the numerator of which is the number of months the Participant was
employed during the performance period under the award and the denominator of
which is the total number of months in such performance period.

For the avoidance of doubt, any performance criteria or performance requirements
under outstanding equity awards that have not been satisfied or are not deemed
to have been satisfied under the terms of such equity awards shall continue to
apply in accordance with their terms.

In addition, in the event the Participant breaches or otherwise violates any of
the covenants set forth in Section 3.5 at any time prior to the vesting of any
portion of such Participant’s equity awards, all of the Participant’s then
outstanding and, if applicable, unexercised equity awards shall immediately
terminate and be forfeited as of the date the Company determines that such a
violation has occurred.

3.4. General Release of Claims. Upon a Participant’s Retirement, the obligations
of the Employer to provide the Policy Benefits described in Section 3.3 are
contingent on the Participant’s (for him/herself, his/her heirs, legal
representatives and assigns) agreement to execute a general release in the form
and substance to be provided by Employer, releasing the Employer, its affiliated
companies and their officers, directors, agents and employees from any claims or
causes of action of any kind that the Participant might have against any one or
more of them as of the date of the release, regarding his/her employment or the
termination of that employment.

3.5. Participant Covenants.

By accepting any Policy Benefits, a Participant is deemed to acknowledge that,
in the course of performing his or her responsibilities to the Company, the
Participant will form relationships and become acquainted with Confidential
Information. By accepting any Policy Benefits, a

 

6



--------------------------------------------------------------------------------

Participant is further deemed to acknowledge that such relationships and the
Confidential Information are valuable to the Company, and the restrictions on
his or her future employment contained in this Section 3.5, if any, are
reasonably necessary in order for the Company to remain competitive in its
various businesses. In consideration of the any Policy Benefits provided under
this Policy, and in recognition of the Company’s heightened need for protection
from abuse of relationships formed or Confidential Information garnered during
the Participant’s employment with the Company, Participant hereby agrees to the
following covenants as a condition of receipt any Policy Benefits:

 

  (a) Non-Competition. As provided in the Current Employment Agreement, during
the entire Restrictive Period, the Participant shall not directly or indirectly
be employed by, provide consultation or other services to, engage in,
participate in or otherwise be connected in any way with any “Competitor” in any
capacity that is the same, substantially the same or similar to the position or
capacity (irrespective of title or department) as that held at any time during
Participant’s employment with the Company.

 

  (b) During the entire Vesting Period, if the Participate directly or
indirectly becomes employed by, provides consultation or other services to,
engages in, participates in or otherwise becomes connected in any way with any
“Competitor”, any obligations of the Company and/or an Employer under this
Policy will immediately terminate and all of such Participant’s then outstanding
and, if applicable, unexercised equity awards will immediately terminate and be
forfeited as of the date Participant becomes employed by or otherwise associated
in any way with a Competitor.

 

  (c) Non-Solicitation. In addition, during the Restrictive Period under this
Section 3.5:

The Participant will not call on, solicit, induce to leave and/or take away, or
attempt to call on, solicit, induce to leave and/or take away, any Business
Contacts of Company Group.

The Participant will not approach, solicit, contract with or hire any current
Business Contacts of Company Group or entice any Business Contact to cease
his/her/its relationship with Company Group or end his/her employment with
Company Group, without the prior written consent of Company, in each and every
instance, such consent to be within Company’s sole and absolute discretion.

 

  (d)

Non-Disclosure and Confidentiality. The Participant will not make known to any
Competitor and/or any member, manager, officer, director, employee or agent of a
Competitor, the Business Contacts of Company Group. By accepting any Policy
Benefits, a Participant further covenants and agrees that at all times during
Participant’s employment with the Company, and at all times thereafter,
Participant shall not, without the prior written consent of the Company’s Chief
Executive Officer, Chief Operating Officer or General Counsel in each and every
instance—such consent to be within the Company’s sole and absolute
discretion—use, disclose or make known to any person, entity or other third
party outside of the Company Group any Confidential Information belonging to
Company Group or its individual members. Notwithstanding the foregoing, the
provisions of this paragraph shall not apply to Confidential Information:
(i) that is

 

7



--------------------------------------------------------------------------------

  required to be disclosed by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) in any
litigation, arbitration, mediation or legislative hearing, with jurisdiction to
order Participant to disclose or make accessible any information, provided,
however, that Participant provides Company with ten (10) days’ advance written
notice of such disclosure to enable Company to seek a protective order or other
relief to protect the confidentiality of such Confidential Information;
(ii) that becomes generally known to the public or within the relevant trade or
industry other than due to Participant’s or any third party’s violation of this
Policy or other obligation of confidentiality; or (iii) that becomes available
to Participant on a non-confidential basis from a source that is legally
entitled to disclose it to Participant.

Forfeiture. It is a condition to the receipt of any Policy Benefits by a
Participant that in the event of any breach of such Participant’s obligations
under this Section 3.5, any obligations of the Company and/or an Employer under
this Policy will immediately terminate and all of such Participant’s then
outstanding and, if applicable, unexercised equity awards will immediately
terminate and be forfeited as of the date the Company determines that such a
breach has occurred.

Nothing contained in this Policy limits or otherwise prohibits a Participant
from filing a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). Further, this Policy does not limit a Participant’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information (subject to the paragraph
below), without notice to the Company. This Policy does not limit a
Participant’s right to receive an award for information provided to any
Government Agencies.

Notwithstanding anything to the contrary in this Policy or otherwise, pursuant
to the Defend Trade Secrets Act of 2016, the Company hereby advises each
Participant as follows:

(i) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that
(i) is made (a) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (b) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and

(ii) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.

By participating in this Policy, each Participant agrees to notify the Company
immediately of any other persons or entities for whom he or she works or provide
services within the Restrictive Period (excluding serving on boards of
directors, occasional consulting services for a non-Competitor, and similar
activities), and to provide such information as the Company may

 

8



--------------------------------------------------------------------------------

reasonably request regarding such work or services during the Restrictive Period
within a reasonable time following such request. If a Participant fails to
provide such notice or information, which failure is not cured by you within
thirty (30) days after written notice thereof from the Company, the Company’s
obligations under this Policy shall cease. By participating in this Policy, each
Participant further agrees to promptly notify the Company, within the
Restrictive Period, of any contacts made by any Competitor which concern or
relate to an offer to employ the Participant or for the Participant to provide
consulting or other services during the Restrictive Period.

3.6. Non-Exclusivity of Rights; Non-Duplication of Benefits. Nothing in this
Policy shall prevent or limit the Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Employer
and for which the Participant may qualify, nor shall anything herein limit or
otherwise affect such rights as the Participant may have under any contract or
agreement with the Employer; provided, however, that any payments under this
Policy shall be reduced by any cash severance payments and/or insurance
continuation benefits payable under any Current Employment Agreement. Amounts or
benefits which the Participant is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Employer
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Policy.

4. Successor to Company

This Policy shall bind any successor of the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company or its
Subsidiaries would be obligated under this Policy if no succession had taken
place.

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Policy, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s or its Subsidiaries’ obligations under this Policy, in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. The term “Company,” as used in this
Policy, shall mean the Company as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by this
Policy.

5. Amendment and Termination

The Policy may be terminated or amended in any respect by resolution adopted by
the Committee.

6. Miscellaneous

6.1. Employment Status. This Policy does not constitute a contract of employment
or impose on the Participant, the Company or the Participant’s Employer any
obligation to retain the Participant as an employee or to change the Employer’s
policies regarding termination of employment. To the extent any provision of
this Policy conflicts with the express provisions of a Participant’s Current
Employment Agreement, the provisions of the Current Employment Agreement shall
govern and be controlling.

 

9



--------------------------------------------------------------------------------

6.2. Validity and Severability. The invalidity or unenforceability of any
provision of the Policy shall not affect the validity or enforceability of any
other provision of the Policy, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

6.3. Governing Law. The validity, interpretation, construction and performance
of the Policy shall in all respects be governed by the laws of the State of
Nevada, without reference to principles of conflict of law.

6.4. Section 409A of the Code. Notwithstanding anything herein to the contrary:

 

(a) The Policy shall be interpreted, construed and operated to reflect the
intent of the Company that all aspects of the Policy shall be interpreted either
to be exempt from the provisions of Section 409A of the Code or, to the extent
subject to Section 409A of the Code, comply with Section 409A of the Code and
any regulations and other guidance thereunder. This Policy may be amended at any
time, without the consent of any Participant, to avoid the application of
Section 409A of the Code in a particular circumstance or to the extent
determined necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Employer shall not be under any obligation to
make any such amendment. Nothing in the Policy shall provide a basis for any
person to take action against the Employer based on matters covered by Section
409A of the Code, including the tax treatment of any award made under the
Policy, and the Employer shall not under any circumstances have any liability to
any Participant or other person for any taxes, penalties or interest due on
amounts paid or payable under the Policy, including taxes, penalties or interest
imposed under Section 409A of the Code.

 

(b) To the extent that any payment or benefit pursuant to this Policy
constitutes a “deferral of compensation” subject to Section 409A of the Code
(after taking into account to the maximum extent possible any applicable
exemptions) (a “409A Payment”) treated as payable upon a separation from service
(as defined under Section 409A of the Code, then, if on the date of the
Participant’s separation from service, the Participant is a specified employee
(as defined under Section 409A of the Code), then to the minimum extent required
for the Participant not to incur additional taxes pursuant to Section 409A of
the Code, no such 409A Payment shall be made to the Participant sooner than the
earlier of (i) six (6) months after the Participant’s separation from service;
or (ii) the date of the Participant’s death, at which time all such delayed
payments shall be paid in lump sum without interest.

 

(c)

No 409A Payment payable under this Policy shall be subject to acceleration or to
any change in the specified time or method of payment, except as otherwise
provided under this Policy and consistent with Section 409A. If under this
Policy, a 409A Payment is to be paid in two or more installments, for purposes
of Section 409A, each installment shall be treated as a separate payment.
Moreover, if the Company determines in good faith that any provision of this
Policy has the effect of impermissibly delaying or accelerating any payment
schedule initially set forth in any applicable employment agreement or equity
award, the applicable provision (or part thereof) of this Policy shall be
disregarded and

 

10



--------------------------------------------------------------------------------

  have no force or effect and the payment schedule shall be governed by the
applicable provision of the applicable employment agreement or equity award
agreement.

6.5. Claim Procedure. If a Participant makes a written request alleging a right
to receive Policy Benefits under the Policy or alleging a right to receive an
adjustment in benefits being paid under the Policy, the Company shall treat it
as a claim for benefits. All claims for Policy Benefits under the Policy shall
be sent to the General Counsel of the Company and must be received within 30
days after the Date of Termination. If the Company determines that any
individual who has claimed a right to receive Policy Benefits under the Policy
is not entitled to receive all or a part of the benefits claimed, it will inform
the claimant in writing of its determination and the reasons therefore in terms
calculated to be understood by the claimant. The notice will be sent within 90
days of the written request, unless the Company determines additional time, not
exceeding 90 days, is needed and provides the Participant with notice, during
the initial 90-day period, of the circumstances requiring the extension of time
and the length of the extension. The notice shall make specific reference to the
pertinent Policy provisions on which the denial is based, and describe any
additional material or information that is necessary. Such notice shall, in
addition, inform the claimant what procedure the claimant should follow to take
advantage of the review procedures set forth below in the event the claimant
desires to contest the denial of the claim. The claimant may within 90 days
thereafter submit in writing to the Committee a notice that the claimant
contests the denial of his or her claim by the Company and desires a further
review. The Committee shall within 60 days thereafter review the claim and
authorize the claimant to appear personally and review the pertinent documents
and submit issues and comments relating to the claim to the persons responsible
for making the determination on behalf of the Committee. The Committee will
render its final decision with specific reasons therefor in writing and will
transmit it to the claimant within 60 days of the written request for review,
unless the Committee determines additional time, not exceeding 60 days, is
needed, and so notifies the Participant during the initial 60-day period. The
Committee may revise the foregoing procedures as it determines necessary to
comply with changes in the applicable U.S. Department of Labor regulations.

6.6. Unfunded Status. This Policy is intended to be an unfunded plan and to
qualify as a severance pay plan within the meaning of Department of Labor
regulations Section 2510.3-2(b). All payments pursuant to the Policy shall be
made from the general funds of the Employer and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Employer as a result of being subject
to the Policy. Notwithstanding the foregoing, the Committee may authorize the
creation of trusts or other arrangements to assist in accumulating funds to meet
the obligations created under the Policy; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Policy.

6.7. Reliance on Adoption of Policy. Subject to Section 5, each person who shall
become a Participant shall be deemed to have served and continue to serve in
such capacity in reliance upon the provisions contained in this Policy.

6.8. Arbitration. Except as otherwise provided for in this Policy and in Exhibit
B to this Policy (which constitutes a material provision of this Policy), any
controversy, dispute or claim directly

 

11



--------------------------------------------------------------------------------

or indirectly arising out of or relating to this Policy, or the breach thereof,
or arising out of or relating to the employment of the Participant, or the
termination thereof, shall be resolved by binding arbitration pursuant to
Exhibit B.

 

12



--------------------------------------------------------------------------------

Exhibit A

 

Name of Report

  

Generated By

Including, but not limited to:

   Arrival Report    Room Reservation/Casino Marketing Departure Report    Room
Reservation/Casino Marketing Master Gaming Report    Casino Audit Department
Financial Statement    Finance $5K Over High Action Play Report    Casino
Marketing $50K Over High Action Play Report    Casino Marketing Collection Aging
Report(s)    Collection Department Accounts Receivable Aging    Finance
Marketing Reports    Marketing Daily Player Action Report    Casino Operations
Daily Operating Report    Slot Department Database Marketing Reports    Database
Marketing Special Event Calendar(s)    Special Events/Casino Marketing Special
Event Analysis    Special Events/Casino Marketing Tenant Gross Sales Reports   
Finance Convention Group Tentative/Confirmed Pacing Reports    Convention Sales
Entertainment Event Settlement Reports    Finance Event Participation Reports   
Casino Marketing Table Ratings    Various Top Players    Various Promotion
Enrollment    Promotions Player Win/Loss    Various

 

13



--------------------------------------------------------------------------------

EXHIBIT B

ARBITRATION

This Exhibit B sets forth the methods for resolving disputes should any arise
under the Policy, and accordingly, this Exhibit B shall be considered a part of
the Policy.

 

1. Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Policy or the breach hereof including without
limitation any claim involving the interpretation or application of the Policy,
shall be submitted to binding arbitration in accordance with the employment
arbitration rules then in effect of the Judicial Arbitration and Mediation
Service (“JAMS”), to the extent not inconsistent with this paragraph. This
Exhibit B covers any claim Participant might have against the Company, any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Policy.

 

2. Claims Subject to Arbitration. This Exhibit B contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit B.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

 

3. Non-Waiver of Substantive Rights. This Exhibit B does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By accepting benefits under the Policy, the Participant shall be deemed
to have voluntarily agreed to arbitrate his or her claims covered by this
Exhibit B.

 

4. Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit B, give written notice of a
claim. In the event such notice is to be provided to the Company, the
Participant shall provide a copy of such notice of a claim to the Company’s
Executive Vice President and General Counsel. Written notice shall identify and
describe the nature of the claim, the supporting facts and the relief or remedy
sought.

 

14



--------------------------------------------------------------------------------

5. Selecting an Arbitrator: This Exhibit B mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.

 

6. Representation/Arbitration Rights and Procedures:

 

  a. Participant may be represented by an attorney of his/her choice at his/her
own expense.

 

  b. The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit B shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c. The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

 

  d. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e. The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f. The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

15



--------------------------------------------------------------------------------

  g. Any arbitration hearing or proceeding shall take place in private, not open
to the public, in Las Vegas, Nevada.

 

7. Arbitrator’s Award: The arbitrator shall issue a written decision containing
the specific issues raised by the parties, the specific findings of fact, and
the specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The arbitrator may not award any relief or
remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

 

  a. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit B and to enforce an arbitration award.

 

  b. In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit B, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit B.

 

8. Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9. The arbitration provisions of this Exhibit B shall survive the termination of
Participant’s employment with the Company. These arbitration provisions can only
be modified or revoked in a writing signed by both parties and which expressly
states an intent to modify or revoke the provisions of this Exhibit B.

 

10. The arbitration provisions of this Exhibit B do not alter or affect the
termination provisions of the Policy.

 

11. Capitalized terms not defined in this Exhibit B shall have the same
definition as in the Policy to which this is Exhibit B.

 

16



--------------------------------------------------------------------------------

12. If any provision of this Exhibit B is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit B. All other provisions shall remain in
full force and effect.

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT B IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT B CONSTITUTES A MATERIAL TERM AND
CONDITION OF POLICY TO WHICH IT IS EXHIBIT B, AND THEY AGREE TO ABIDE BY ITS
TERMS.

The parties also specifically acknowledge that by accepting benefits under the
Policy and thereby agreeing to the terms of this Exhibit B, they are waiving the
right to pursue claims covered by this Exhibit B in a judicial forum and instead
agree to arbitrate all such claims before an arbitrator without a court or jury.
It is specifically understood that this Exhibit B does not waive any rights or
remedies which are available under applicable state and federal statutes or
common law. Both parties enter into this Exhibit B voluntarily and not in
reliance on any promises or representation by the other party other than those
contained in the Agreement or in this Exhibit B.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit B with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*            *             *

 

17